MEMORANDUM     ENDORSED
      Case 1:20-cr-00286-GHW                Document 63 Filed 09/18/21 Page 1 of 2
                                                     U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza       USDC SDNY
                                                        New York, New York 10007
                                                                                       DOCUMENT
                                                                                       ELECTRONICALLY FILED
                                                        September 17, 2021             DOC #:
                                                                                       DATE FILED: 9/18/2021
    By ECF

    The Honorable Gregory H. Woods
    United States District Judge
    Southern District of New York
    Daniel Patrick Moynihan Courthouse
    500 Pearl Street
    New York, New York 10007

       Re:     United States v. Shaquille Williams, 20 CR 286 (GHW)

    Dear Judge Woods,

            The Government writes on behalf of the parties with respect to the date for sentencing,
    which the Court issued an order yesterday setting for October 7, 2021. Based on its
    communications with Glenn Garber, Esq., counsel for the defendant, the Government understands
    that Mr. Garber has a previously scheduled court appearance outside of the metropolitan area that
    conflicts with the new date for sentencing, and accordingly, the parties respectfully request that
    the Court advance or adjourn the sentencing to another date of convenience to the Court. The
    Government understands that in the weeks of Monday, September 27, 2021 and Monday,
    October 4, 2021, Mr. Garber is available all day on September 28, 2021, in the afternoon on
    September 29, 2021, all day on Friday, October 1, 2021, and in the morning on October 4, 2021.
    The parties understand that of course an adjournment of the sentencing may prove most convenient
    for the Court and appreciate the consideration of the Court. In addition, with the consent of the
    defendant and in light of yesterday’s adjournment of the sentencing, the Government respectfully
    requests a brief extension of the date for its sentencing submission, which is due today,
    September 17, 2021, and which the Government respectfully requests leave to submit on Tuesday,
    September 21, 2021 in order to permit further consideration of the defendant’s mitigation
          Case 1:20-cr-00286-GHW Document 63 Filed 09/18/21 Page 2 of 2

                                                                                               Page 2


 submission, filed earlier this week on September 13, 2021, and further communication with the
 victims in this case. This extension request is the first such request from the Government.

                                                 Respectfully,

                                                 AUDREY STRAUSS
                                                 United States Attorney


                                           By:
                                                 Thomas John Wright
                                                 Assistant United States Attorney
                                                 (212) 637-2295

 cc: Glenn Garber (Counsel for Defendant Shaquille Williams) (by ECF)


Application granted. The sentencing proceeding scheduled in this matter for October 7, 2021 at 9:30 a.m. is
rescheduled for October 4, 2021 at 9:30 a.m. in Courtroom 12C, Daniel Patrick Moynihan United States
Courthouse, 500 Pearl Street, New York, New York 10007. The Government's sentencing submission is due
no later than September 21, 2021.


   SO ORDERED.
                                                                  _____________________________________
   Dated: September 18, 2021
                                                                           GREGORY H. WOODS
   New York, New York
                                                                          United States District Judge
